Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 7, 2021

                                      No. 04-21-00108-CV

                          IN THE INTEREST OF B.K.C., A CHILD

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA00984
                        Honorable Mary Lou Alvarez, Judge Presiding


                                         ORDER
        Appellant K.D. appeals the trial court’s termination of his parental rights. Appellant’s
court-appointed attorney has filed a brief and motion to withdraw pursuant to Anders v.
California, 386 U.S. 738 (1967), in which she asserts there are no meritorious issues to raise on
appeal. We have held that in parental-termination appeals, a procedure akin to Anders is
necessary to best protect the statutory right to counsel on appeal, to provide a procedural
mechanism for counsel to fulfill her ethical obligations, to assist the court in deciding appeals,
and to provide consistent procedures for all indigent litigants. In re R.R., No. 04-03-00096-CV,
2003 WL 21157944, at *4 (Tex. App.—San Antonio 2003, no pet.); see In re P.M., 520 S.W.3d
24, 27 n.10 (Tex. 2016) (per curiam) (applying Anders procedures in appeal from order
terminating parental rights). In compliance with the procedure set out in Anders, appellant’s
attorney has shown that she sent a letter to appellant, which explained his right to review the
record and file a pro se brief. See Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re
A.L.H., No. 04-18-00153-CV, 2018 WL 3861695, at *2 (Tex. App.—San Antonio Aug. 15,
2018, no pet.); In re R.R., 2003 WL 21157944, at *4. In the letter to appellant, counsel stated that
she had enclosed copies of the brief and motion to withdraw. See Kelly, 436 S.W.3d at 313; In re
A.L.H., 2018 WL 3861695, at *2; In re R.R., 2003 WL 21157944, at *4. Counsel’s letter also
advised appellant that if he wished to review the appellate record, he must file a motion in this
court. Counsel also enclosed a form motion for this purpose. See Kelly, 436 S.W.3d at 313; In re
A.L.H., 2018 WL 3861695, at *2; In re R.R., 2003 WL 21157944, at *4. If appellant desires to
review the record, he must file a motion on or before June 17, 2021.

       Further, if appellant desires to file a pro se brief, we ORDER that he do so on or before
June 28, 2021. If appellant files a pro se brief, appellee may file a responsive brief no later than
twenty days after the date appellant’s pro se brief is filed in this court. We ORDER the motion to
withdraw, filed by appellant’s counsel, to be HELD IN ABEYANCE pending further order of
the court.
                                              _________________________________
                                              Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of June, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court